Title: From James Madison to Alexander J. Dallas, 13 August 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Aug. 13. 1815
                    
                    I have recd. yours of the 7th. inst: on the subject of the Seamen returning in distress. It is incumbent on the Executive to do every thing within its province for their relief. Your answer to the Mayor of N.Y. was entirely proper. He may be assured of the favorable dispositions of the Executive, and that a reimbursement of the advances of the Corporation will be recommended to Congress. The same assurance may be given in other cases calling for it. In the mean time, it will be proper to consider whether a provision for seamen under such circumstances might not be covered by some of the existing appropriations. Be so good as to look into them with an eye to this question. If that for foreign intercourse, or for prisoners of war, be found inadequate or inapplicable, the Contingent fund of Govt. as far as it will go, can be legally resorted to on such an occasion. Affectionate respects
                    
                        
                            James Madison
                        
                    
                